Title: To James Madison from Dolley Madison, 12 November 1805
From: Madison, Dolley
To: Madison, James


          
            My darling,
            Philadelphia 12th. November 1805
          
          I have just parted with Col. Patton who is well satisfied with the term of payment for the horses and congratulated me on possessing them, our own poor grey being on a meadow, but not any change in him for the better. I have been this morning to make several visits and on my return found Anthony Morris, who had come with a petition from his wife that I would let him wait upon me to her house; I was not strong enough to go directly, but wish greatly to visit this old and dear friend, if the Doctor should think well of my going for two days. I expect Anna next Sunday, and as soon as your arrangements are made from New York, I will set out with or without her.
          I see that Jackson’s paper has announced the Declaration of War from Spain against us, and that the Marquis d’Yruho has requested his passport. He was here the other Evening with other company, Mrs. Steward enquired of him if this was true, he was terribly angry and declared it was “a lie.” Teaureau is ill, but goes abroad—the impression of him in Philadelphia is a sad one—he is recollected as the cruel commander at La Vendé, and the fighting husband—and tho Morris’s company went to salute him with their drums and fife, he says, that the Americans hate him.
          13th. The doctor says I must not go to Molly Morris’s so that I must think no more of it.
          I am about to put up the articles for the President and will enclose a note for him, to you farewell, my beloved.
        